       CASE 0:18-cv-00795-JRT-TNL Doc. 199 Filed 11/04/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

MYRIAM PARADA,
                                                      No. 18-795 (JRT/TNL)
                                  Plaintiff,

v.

ANOKA COUNTY; JAMES STUART, Anoka              MEMORANDUM OPINION AND ORDER
County Sheriff; JOHN DOE, unknown               DENYING DEFENDANTS’ MOTION TO
deputies/employees of the Anoka County                STAY PROCEEDINGS
Sheriff’s Department; JANE DOE,
unknown deputies/employees of the
Anoka County Sheriff’s Department; CITY
OF COON RAPIDS; and NIKOLAS OMAN,
Coon Rapids Police Officer; all individuals
being sued in their individual and official
capacity,

                               Defendants.


     Alain M. Baudry and Matthew R. Veenstra, SAUL EWING ARNSTEIN & LEHR
     LLP, 33 South Sixth Street, Suite 4750, Minneapolis, MN 55402; Ian Bratlie
     and Teresa J. Nelson, ACLU of MINNESOTA, 709 South Front Street, Suite
     1B, Mankato, MN 56001; Amanda R Cefalu and Nathan T. Boone, KUTAK
     ROCK, 60 South Sixth Street, Suite 3400, Minneapolis, MN 55402, for
     plaintiff.

     Andrew T. Jackola, Jason J. Stover, and Robert I. Yount, ANOKA COUNTY
     ATTORNEY, 2100 Third Avenue, Suite 720, Government Center, Anoka, MN
     55303, for defendants Anoka County, James Stuart, and Jane and John Doe.

     Ryan M. Zipf, LEAGUE OF MINNESOTA CITIES, 145 University Avenue West,
     St. Paul, MN 55103, for defendants Nikolas Oman and City of Coon Rapids.
        CASE 0:18-cv-00795-JRT-TNL Doc. 199 Filed 11/04/20 Page 2 of 6




       Defendants Anoka County and Sheriff Stuart (collectively, “Defendants”) move the

Court to stay the proceedings pending Sheriff Stuart’s appeal to the Eighth Circuit so that

all remaining claims may be resolved simultaneously to conserve judicial resources.

Plaintiff Myriam Parada (“Parada”) argues that further delay would prejudice her interests

and potentially create undue hardship. Because Defendants have not shown that

continuing with proceedings would result in any prejudice to their interests, the Court will

find that they have not established a stay is warranted. Accordingly, the Court will deny

the Motion to Stay Proceedings.


                                      BACKGROUND

       The Court thoroughly explained the factual and procedural background of this case

in its August 25, 2020 Order. See Parada v. Anoka County, No. 18-795, 2020 WL 5017839,

at *2–5 (D. Minn. Aug. 25, 2020). The Court therefore recites only the relevant procedural

developments since its last Order.

       On August 25, 2020, the Court granted in part and denied in part the parties’ Cross-

Motions for Summary Judgment. Id. at *14. Relevant here, 1 the Court denied Anoka

County and Sheriff Stuart’s motion for summary judgment as to Parada’s state and

common law claims. See id. at *13. The Court granted summary judgment to Parada on



1 Although Defendants’ Motion to Stay Proceedings Pending Appeal relies in part on Parada’s
claims against Defendant Officer Oman and his subsequent appeal, the parties have now reached
a settlement as to the Coon Rapids Defendants, including Officer Oman. (Minute Entry for
Settlement Conference, Oct. 19, 2020, Docket No. 192.)
                                             -2-
         CASE 0:18-cv-00795-JRT-TNL Doc. 199 Filed 11/04/20 Page 3 of 6




her Fourteenth Amendment equal protection clause claim against Anoka County, with

damages to be decided at trial, because the Anoka County Jail’s unwritten policy of

contacting ICE for every person born outside the United States unconstitutionally

discriminated on the basis of national origin. See id. at *11–12. However, the Court

denied both cross-motions for summary judgment as to Parada’s equal protection claim

against Sheriff Stuart because it found that a genuine dispute of material fact remains as

to whether Sheriff Stuart is entitled to qualified immunity. See id. at *12–13.

       Following entry of the August 25 Order, Sheriff Stuart filed an interlocutory appeal

with the Eighth Circuit, challenging denial of summary judgment as to Parada’s equal

protection claim by asserting that he is entitled to qualified immunity. (See App. Case No.

20-2996.) Anoka County also filed a Petition for Permission to Appeal the Court’s grant

of summary judgment on the Fourteenth Amendment equal protection clause claim, (Pet.

Permission Appeal, Sept. 24, 2020, App. Case No. 20-8010), but the Eighth Circuit denied

the petition, (Judgment, Oct. 7, 2020, App. Case No. 20-8010.) 2




2
 After the Eighth Circuit denied Anoka County’s Petition for Permission to Appeal, Sheriff Stuart
submitted a Statement of Issues for his qualified immunity appeal, (Statement of the Issues, Oct.
9, 2020, App. Case No. 20-8010), which echoed Anoka County’s now-denied Petition, (see Pet.
Permission Appeal at 6.) Parada then filed a Motion to Dismiss Stuart’s qualified immunity
appeal, arguing denial of summary judgment was based on factual disputes and therefore not
appealable as of right. (Motion to Dismiss, Oct. 22, 2020, App. Case No. 20-2996.) Parada raises
similar arguments in her opposition to Defendants’ Motion to Stay, but the Court need not
consider whether Sheriff Stuart’s appeal is proper to deny Defendants’ Motion.
                                              -3-
         CASE 0:18-cv-00795-JRT-TNL Doc. 199 Filed 11/04/20 Page 4 of 6




       On October 8, 2020, Defendants Anoka County and Sheriff Stuart filed a Motion to

Stay Proceedings Pending Appeal. 3 (Mot. Stay, Oct. 8, 2020, Docket No. 186.) Defendants

ask the Court to stay an upcoming trial until the Eighth Circuit resolves Sheriff Stuart’s

appeal. Parada opposes a stay and asks the Court to deny the Motion. (Pl.’s Mem. Opp.

Mot. Stay, Oct. 19, 2020, Docket No. 189.)


                                          DISCUSSION

       The Court has the inherent power to stay proceedings to control its docket, to

conserve judicial resources, and to ensure that each matter is handled “with economy of

time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,

254 (1936). As such, “[a] district court has broad discretion to stay proceedings when

appropriate to control its docket[.]” Sierra Club v. U.S. Army Corp of Engineers, 446 F.3d

808, 816 (8th Cir. 2006) (citing Clinton v. Jones, 520 U.S. 681, 706 (1997)). A court may

consider factors such as “conservation of judicial resources and the parties’ resources,

maintaining control of the court’s docket, providing for the just determination of cases,

and hardship or inequity to the party opposing the stay.” Frable v. Synchrony Bank, 215




3In her response, Parada asserts that Defendants did not comply with Local Rule 7.1 because
Defendants failed to meet and confer with Plaintiff, file a memorandum of law, or file a notice of
hearing or proposed order. (Pl.’s Mem. Opp. Mot. Stay at 2.) Parada suggests the Court could
summarily dismiss the motion for failure to comply. (Id.) The Court notes these deficiencies in
Defendants’ Motion but finds that, irrespective of the filing’s shortcomings, Defendants have not
shown that a stay is warranted.
                                               -4-
        CASE 0:18-cv-00795-JRT-TNL Doc. 199 Filed 11/04/20 Page 5 of 6




F. Supp. 3d 818, 821 (D. Minn. 2016). The party requesting a stay “bears the burden of

establishing its need.” Jones, 520 U.S. at 708.

       Because Sheriff Stuart’s interlocutory appeal on qualified immunity is pending with

the Eighth Circuit, Defendants ask the Court to stay the proceedings to prevent

“piecemeal” trials that would “needlessly increase the expense of litigation and unduly

burden the Court’s limited resources and time.” (Defs.’ Mot. Stay at 3.) Parada argues

that Defendants’ request for a stay “simply pushes their reckoning down the road[,] but

Parada deserves to have her case decided now” and public interest favors proceeding to

trial as soon as possible for the claims not on appeal. (Pl.’s Mem. Opp. Mot. Stay at 8–9.)

       Although Sheriff Stuart’s interlocutory appeal is pending with the Eighth Circuit,

the remaining claims can and should be resolved without further delay.                Prompt

resolution of the issues within the Court’s jurisdiction is in the interest of the Court’s and

parties’ time and resources, particularly as more than two and a half years have elapsed

since Parada initiated this case. Denying Defendants’ Motion allows the Court to best

manage and control its docket.

       Moreover, Parada asserts that staying proceedings and pushing back the upcoming

trial would prejudice her interest in having her day in court and potentially result in

additional hardships related to her ongoing removal proceedings. Defendants, on the

other hand, do not assert any potential prejudice to their interests arising from denial of

the Motion to Stay. Therefore, the Court finds that Defendants have not established that


                                             -5-
        CASE 0:18-cv-00795-JRT-TNL Doc. 199 Filed 11/04/20 Page 6 of 6




a stay is warranted in this case and denies Defendants’ Motion. The Court notes that jury

trials have now been continued through December 31, 2020 so trial in this case is not

imminent. The Court will contact the parties to determine a scheduled trial date in 2021.


                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendants’ Motion to Stay Proceedings Pending Appeal [Docket

No. 186] is DENIED.




DATED: November 4, 2020                          ______                    ______
at Minneapolis, Minnesota.                              JOHN R. TUNHEIM
                                                            Chief Judge
                                                    United States District Court




                                           -6-
